      Case: 3:16-cr-00166-JGC Doc #: 32 Filed: 03/29/19 1 of 2. PageID #: 239



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA,                       :

               Plaintiff,                       :          CASE NO. 3:16-CR-00166-001

       vs.                                      :          JUDGE CARR

PABLO DURAN RAMIREZ,                            :

               Defendant.                       :

                             DEFENDANT’S STATUS REPORT

       On March 1, 2019, this Court held a status conference regarding Defendant’s sentencing

and asked the parties to prepare status reports by March 29, 2019. Defendant hereby provides the

following status update.

       Defense counsel has provided Defendant and his wife with a Financial Statement of Debtor

form as set forth in the plea agreement. It is defense counsel’s understanding that this form has

been completed and is en route to defense counsel via U.S. Mail. In addition, defense counsel has

received a proposal from the law firm Santamrina + Steta in Mexico City to conduct a property

search for any property owned by Defendant in Mexico currently or during the pendency of these

proceedings. Finally, defense counsel has engaged a consultant to provide testimony regarding the

financial records the Government intends to use at sentencing related to Defendant’s financial

condition.

                                                    Respectfully submitted,
                                                    Taft Stettinius & Hollister LLP

                                                    /s/David H. Thomas
                                                    DAVID H. THOMAS
                                                    Ohio Supreme Court No. 0071492
                                                    dthomas@taftlaw.com
       Case: 3:16-cr-00166-JGC Doc #: 32 Filed: 03/29/19 2 of 2. PageID #: 240



                                                    /s/ Kathryn S. Wallrabenstein
                                                    KATHRYN S. WALLRABENSTEIN
                                                    Ohio Supreme Court No. 0092172
                                                    65 East State Street, Suite 1000
                                                    Columbus, Ohio 43215
                                                    P: (614) 334-6199
                                                    F: (614) 221-2007
                                                    kwallrabenstein@taftlaw.com

                                                    Counsel for Defendant




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was sent to Assistant U.S.

Attorneys Chelsea Rice, Bridget Brennan, and Dana Mulhauser, on March 29, 2019, via the

Court’s electronic filing system.

                                                    /s/David H. Thomas
                                                    DAVID H. THOMAS


24719441.1




                                               2
